Georoe, J.
“In order for a servant to recover for an injury on the ground that it resulted from liis compliance with a direct order of his master, or of his master’s representative, the servant must show that the order was a negligent one under the circumstances. If the order was negligent, and the servant knew of the peril of complying with it, or if he had equal means with his master of knowing of the peril, or by the exercise of ordinary care might have known thereof, then he can not recover for an injury received in complying with the order.” Hightower v. Southern Ry. Co., 146 Ga. 279 (91 S. E. 52). There was no error in dismissing the petition on general demurrer. See Cowart v. Southern Marble Co., 144 Ga. 254 (87 S. E. 282). The special demurrer is also meritorious.

Judgment affirmed.


Wade, C. J., and Luhe, J., concur.